Citation Nr: 0727424	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-21 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Rachel C. Wilson, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

On his July 2005 substantive appeal, the veteran requested a 
hearing before the Board.  However, he withdrew this request 
in a statement dated in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for hepatitis C.  
He alleges several risk factors for hepatitis C during his 
military service, including sharing razors, rags, 
toothbrushes, etc., with others.  He also claimed, through 
his representative, that not all examinations, vaccines, 
etc., were performed with sterile and new instruments, 
equipment and/or needles.  The veteran's post service medical 
records note his prior history of IV drug usage.

After reviewing the veteran's claims folders, the Board finds 
that the veteran's complete service medical records are not 
of record.  The response from the National Personnel Records 
Center (NPRC) to the RO's most recent request for these 
records, received in May 1971, included only his separation 
examination.  NPRC's response at that time noted that the 
veteran's health record was not on file.  Given the passage 
of time since its last request, the RO must contact NPRC to 
determine if the records have since been located.  

In addition, the Board notes that the separation examination 
report reflects that the veteran was involved in a vehicle 
accident in Vietnam in September 1970 in which he sustained a 
renal contusion and experienced hematuria.  His personnel 
records reflect that he was a patient in a hospital in 
October 1970 in both Japan and at Valley Forge General 
Hospital (VFGH) in Pennsylvania after his return to the 
United States.  Therefore, on remand, the RO should also 
request "clinical" or inpatient records from the NPRC for 
the period from September to November 1970. 

VA has a heightened duty to assist a veteran in developing 
his claim when his records have been lost or destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Russo 
v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Based upon its review of the 
veteran's claims folder, the Board finds there is a further 
duty to assist the veteran with his claim herein.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that the veteran did not receive notice 
concerning alternative forms of records that could be 
submitted in support of his claim, despite the absence of his 
service medical records.  Thus, the RO should advise the 
veteran about alternate sources of evidence.  See M21-1, Part 
III, Chapter 4.25.

A review of the veteran's claims folder also revealed 
additional post service treatment records that should be 
obtained.  A letter from the veteran's representative, dated 
in July 2005, refers to the veteran's private physician, V. 
Sringeri, M.D., who has treated the veteran since 1992.  The 
letter also referenced a statement from Dr. Sringeri which 
discusses the veteran's post service exposure to and risk 
factors for hepatitis C.  As records from Dr. V. Sringeri do 
not appear in the veteran's claims folder, the veteran should 
be asked to identify any treatment he received for his 
hepatitis C; and any records so identified, should be 
obtained by the RO.

Accordingly, the case is remanded for the following actions:

1. The RO should request the veteran's 
service medical records from NPRC 
including "clinical" or inpatient 
treatment records from September to 
November 1970.  With regard to the 
latter, the Board notes that the 
separation examination report reflects 
that the veteran was involved in a 
vehicle accident in Vietnam in September 
1970 in which he sustained a renal 
contusion and experienced hematuria.  His 
personnel records reflect that he was a 
patient in a hospital in October 1970 in 
both Japan and at Valley Forge General 
Hospital (VFGH) in Pennsylvania after his 
return to the United States.  The RO 
should document the request for these 
records and NPRC's response in the 
veteran's claims folder.

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his contention that service 
connection for hepatitis C is warranted.  
This evidence may take the following 
forms; however, the veteran may submit 
any other evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records 
and insurance examinations.  

3.  The RO must contact the veteran and 
afford him the opportunity to identify 
the source of any medical records that 
pertain to his hepatitis C.  The Board is 
particularly interested in obtaining the 
veteran's treatment records and any 
available opinion statements from V. 
Sringeri, M.D.  Subsequently, the RO must 
make arrangements to obtain all records 
of treatment or examination from all 
sources listed by the veteran.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  The veteran and his 
representative must be informed as to the 
result of these efforts.  The veteran 
must then be given an opportunity to 
respond.

4.  Thereafter, the RO must readjudicate 
the veteran's claim for service 
connection for hepatitis C.  If the claim 
remains denied, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



